Fish, C. J.
1. In the administration of county affairs the officers having jurisdiction or control thereof are vested by law with a broad discretion, and the reviewing power of a judge of the superior court should be exercised with caution, and no interference had unless it is clear and manifest that the county authorities are abusing the discretion vested in them by law. Dunn v. Beck, 144 Ga. 148 (86 S. E. 385). Applying this principle to the facts of the present case, it does not appear that the ordinary, whom it was sought to enjoin from having a county bridge erected, abused the discretion vested in him by law; and the judge of the superior court erred in enjoining him from having such bridge erected.
2. In view of the foregoing, it is not necessary to pass on the other assignments of error.

Judgment reversed.


All the Justices concur.